Citation Nr: 0214573	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  00-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $1,056.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment in 
the calculated amount of $1,056.00 because there had been bad 
faith on the part of the veteran in creation of the 
overpayment.  


FINDINGS OF FACT

1.  The veteran received earned income during 1996; the 
veteran did not notify VA of this additional income until 
after receiving an inquiry from VA regarding the income.  

2.  The veteran's failure to notify the VA of his earned 
income during 1996 was done with knowledge that the likely 
consequences of that failure would be that he would continue 
to receive a higher rate of improved disability pension even 
though he was aware that a reduction in his improved 
disability pension was required if he had an increase in his 
income.  


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of disability compensation 
benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(b)(2) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 is not applicable to the issue decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran and his representative have been provided with a 
statement of the case informing them of the governing legal 
criteria, the evidence necessary to establish entitlement to 
waiver of recovery of the overpayment in the calculated 
amount of $1,056.00, the evidence considered, and the reasons 
for the decision reached.  The veteran and his representative 
have submitted statements and written argument.  The veteran 
initially requested a hearing, but subsequently withdrew his 
request for a hearing.  

The record reflects that in June 1991 the veteran submitted 
an application for improved disability pension benefits.  On 
that application he indicated that his only income was from 
Social Security and that he did not have any other income.  
In a July 1991 income statement he again indicated that his 
only income was from Social Security and that he did not have 
any earned income.  

A December 1992 RO decision found that the veteran was 
permanently and totally disabled for nonservice-connected 
pension purposes.  

In January and February 1993 the veteran submitted 
eligibility verification reports indicating that he had no 
earned income.  

By official letter, dated in April 1993, the veteran was 
notified that he had been awarded improved pension.  The 
letter notified him of his income that the pension award was 
based upon, including that he had zero earned income.  The 
letter informed the veteran that it was his responsibility to 
inform VA of any change in his income and that if the income 
information on the letter was incorrect he should furnish an 
accurate statement of his income for all sources.  If at a 
later date there was any change in his income, other than a 
December 1, Social Security increase, he should notify VA 
immediately.  

In a July 1994 eligibility verification report the veteran 
indicated that he had zero wages from all employment.  An 
August 1994 letter to the veteran informed him that his 
disability pension award had been amended.  This letter 
informed the veteran that his pension made up the difference 
between his countable annual income and a maximum annual 
rate.  It informed him that he could determine his monthly 
payment by subtracting the annual income from the maximum 
annual rate and dividing the answer by 12.  It also informed 
him of what the maximum annual rate was as well as informing 
him of what his countable annual income was based upon.  It 
indicated that his countable annual income considered zero 
earned income.  It informed him that his rate of VA pension 
depended upon his total family income which included his 
income and that of any dependents.  The letter informed him 
that his payments must be adjusted whenever his income 
changed and that he must immediately notify VA if income was 
received from any source other than that shown in the letter 
and that he must report any changes in the income that was 
shown in the letter.  His failure to promptly tell VA about 
income changes could create an overpayment which would have 
to be repaid.  

A February 1996 letter to the veteran informed him that his 
payments were being reduced because of a change in his family 
income due to reduced medical expenses.  The letter informed 
him that the VA paid a pension to make up the difference 
between his countable annual income and the maximum annual 
rate and again informed him of the method by which he could 
calculate his monthly payment rate.  It informed him that 
zero earned income was considered in arriving at his monthly 
rate.  It also informed the veteran that his VA pension rate 
depended on his total family income and that an adjustment in 
his payments must be made whenever his income changed.  He 
was informed that he must immediately notify VA if income was 
received from any source other than that shown in the letter 
and that he must report any changes in the income shown in 
the letter.  Failure to promptly report income changes could 
create an overpayment that would have to be repaid.  

A March 1996 letter from the veteran refers to the February 
1996 letter and indicates that his income had not changed.  

A May 1996 VA letter to the veteran indicates an amendment in 
his pension award.  It reflects that zero earned income of 
the veteran was considered in arriving at the award.  It 
informed the veteran that his rate of pension was the 
difference between countable annual income and a maximum 
annual rate and again informed him of the method by which he 
could calculate his monthly payment.  

In a December 1999 statement, requesting waiver of recovery 
of the overpayment in the calculated amount of $1,056.00, the 
veteran indicated that he had not reported that earned income 
because he believed he was allowed up to $1,000.00 income a 
year without reporting.  He indicated that the income was 
from one month's work and was used to cover auto expenses.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).

With respect to the finding of bad faith the veteran asserts 
that he did not report the earned income during 1996 because 
of his belief that he could earn $1,000.00 without being 
required to report any of those earnings.  A review of the 
evidence, as previously set forth herein, reflects that the 
veteran had been notified in 1993 and 1994 that his award was 
based upon zero earned income and that he must immediately 
notify VA of any change in his income to avoid creation of an 
overpayment.  The veteran reported, in 1993 and 1994, that he 
did not have any earned income.  In February and May 1996 the 
veteran was informed that his award was based upon zero 
earned income and both notifications informed him, as he had 
been previously informed, of how his monthly payment was 
calculated and the February 1996 notification again informed 
him that he must immediately notify VA of any change in 
income.  The veteran acknowledged receipt of this information 
and his understanding of the requirements in a March 1996 
letter, indicating that his family income had not changed.  
With consideration of the multiple notifications to the 
veteran regarding the methodology by which his improved 
pension was calculated, including notices to him that zero 
earned income was considered, as well as his March 1996 
response indicating that his income had not changed, the 
Board concludes that his current assertion that he believed 
that he could earn $1,000.00 during a year without reporting 
the same is not credible.  Because it is not credible it will 
not be accorded any probative weight.  

The overwhelming weight of the evidence reflects that the 
veteran was fully informed and fully understood, during 1996, 
that his pension award was based upon his countable annual 
income and that his countable annual income considered that 
he had zero earned income.  The overwhelming weight of the 
evidence also reflects that the veteran was fully informed 
that if he reported his receipt of earned income during 1996 
it would result in a reduction of his VA pension payments.  
The evidence reflects that the veteran was fully informed and 
aware that by not informing VA that he had earned income 
during 1996 he would continue to receive improved disability 
pension benefits at a monthly rate that was greater than 
which he was entitled to receive.  The veteran undertook to 
seek an unfair advantage of VA by remaining silent with 
respect to his receipt of earned income with knowledge that 
the likely consequences would be that his monthly pension 
payment would not be reduced.  It was this silence in not 
reporting earned income that resulted in creation of the 
overpayment and a loss to the Government in the calculated 
amount of $1,056.00.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran had knowledge that if he 
did not inform VA of his earned income during 1996 he would 
continue to receive an improved disability pension benefit at 
a greater rate than he would if he informed VA of his earned 
income in 1996.  As a result of the veteran's deceptive 
silence he was paid an amount of improved disability pension 
benefits greater than to which he was entitled, resulting in 
a loss to the Government.  Therefore, the veteran acted with 
bad faith and waiver of recovery of the overpayment of 
improved disability pension benefits in the calculated amount 
of $1,056.00 is precluded without consideration of equity and 
good conscience.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $1,056.00, is 
denied.  


REMAND

A February 2000 RO decision denied the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In April 2000 the veteran submitted a 
notice of disagreement with the February 2000 decision.  A 
statement of the case has not been issued with respect to the 
issue of whether new and material evidence has been submitted 
to reopen a claim of service connection for PTSD.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of whether new 
and material evidence has been submitted 
to reopen a claim of service connection 
for PTSD.  All appropriate appellate 
procedures should then be followed.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



